Exhibit 10.16












The CORPORATEplan for RetirementSM
EXECUTIVE Plan








Adoption Agreement


















IMPORTANT NOTE

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity. An Adopting Employer must
determine whether the plan is subject to the Federal securities laws and the
securities laws of the various states. An Adopting Employer may not rely on this
document to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under the Employee Retirement Income Security Act with respect to the Employer’s
particular situation. Fidelity Management Trust Company, its affiliates and
employees cannot provide you with legal advice in connection with the execution
of this document. This document should be reviewed by the Employer’s attorney
prior to execution.



ADOPTION AGREEMENT
ARTICLE 1

1.01    PLAN INFORMATION

             (a)      Name of Plan:

                       This is the Hub Group, Inc. Non-Qualified Deferred
Compensation Plan (the “Plan”).

             (b)      Name of Plan Administrator, if not the Employer:

                                                             
                                                                   
                        

                       Address:                                            
                                                                      

                       Phone Number:                                   
                                                                    

                       The Plan Administrator is the agent for service of legal
process for the Plan.

             (c)      Plan Year End is December 31.

             (d)      Plan Status (check one):

                       (1)      |X|     Effective Date of new Plan: 1/1/2005

                       (2)      |_|     Amendment Effective Date:         
      

                                          The original effective date of the
Plan:                

1.02    EMPLOYER

             (a)      The Employer is:     Hub Group, Inc.            
                     

                        Address:                   3050 Highland Parkway, Suite
100    

                                                            Downers Grove, IL
60515                   

                        Contact's Name:       Brigitte Slaker                 
                     

                        Telephone Number: (630) 271-3778                 
                     

                        (1)     Employer’s Tax Identification Number: 36-4007085

                        (2)     Business form of Employer (check one):

(A)         |X|    Corporation (Other than a Subchapter S corporation)


(B)         |_|    Other (e.g., Subchapter S corporation, partnership, sole
proprietor)


                        (3)      Employer’s fiscal year end: 12/31



             (b)     The term “Employer” includes the following Related
Employer(s)
                        (as defined in Section 2.01(a)(24)):

                        Hub Chicago Holdings, Inc.
                        Hub City Terminals, Inc.
                        Hub City Texas, LP
                        Hub Freight Services, Inc.
                        Hub Group Associates, Inc.
                        Hub Group Atlanta, LLC
                        Hub Group Canada, LP
                        Hub Group Distribution Services, LLC
                        Hub Group Transport, LLC
                        Q.S. of Georgia, LLC
                        Q.S. of Illinois, LLC
                        QSSC, Inc.
                        Quality Services of Kansas, LLC
                        Quality Services, LLC

1.03    COVERAGE

             (a)      The following Employees are eligible to participate in the
Plan:

                       (1)      |X|     Only those Employees listed in
Attachment A will be eligible to participate in the Plan.

                       (2)      |_|      Only those Employees in the eligible
class described below will be eligible to participate
                                            in the Plan:


                       (3)      |_|      Only those Employees described in the
Board of Directors Resolutions attached hereto
                                            and hereby made a part hereof will
be eligible to participate in the Plan.

             (b)     The Entry Date(s) shall be (check one):

                       (1)      |_|      each January 1.

                       (2)      |X|      each January 1 and each July 1.

                       (3)      |_|      each January 1 and each April 1, July 1
and October 1.

                       (4)      |_|      the first day of each month.

                       (5)      |_|      immediate upon meeting the eligibility
requirements specified in Subsection 1.03(a).



1.04    COMPENSATION

             For purposes of determining Contributions under the Plan,
Compensation shall be as defined (check (a) or (b)
             below, as appropriate):

             (a)      |X|      in Section 2.01(a)(8), (check (1) or (2) below,
if and as appropriate)):

                        (1)      |_|    but excluding (check the appropriate
box(es)):

                                  (A)      |_|   Overtime Pay.

                                  (B)      |_|   Bonuses.

                                  (C)      |_|   Commissions.

                                  (D)      |_|   The value of a qualified or a
non-qualified stock option granted to an Employee by the
                                                    Employer to the extent such
value is includable in the Employee’s taxable income.

                                  (E)      |_|   The following:


                        (2)      |_|    except as otherwise provided below:


             (b)      |_|    in the _____________________Plan maintained by the
Employer to the extent it is in excess of the
                               limit imposed under Code Section 401(a)(17).

1.05    CONTRIBUTIONS

             (a)      Employee contributions (Complete all that apply)

                        (1)      |X|   Deferral Contributions. The Employer
shall make a Deferral Contribution in accordance with, and
                                  subject to, Section 4.01 on behalf of each
Participant who has an executed salary reduction agreement in
                                  effect with the Employer for the calendar year
(or portion of the calendar year) in question, not to
                                  exceed 50% of Compensation, exclusive of any
Bonus.

                        (2)      |X|    Bonus Contributions. The Employer
requires Participants to enter into a special salary reduction
                                  agreement to make Deferral Contributions of
any percentage of Employer paid cash Bonuses, up to
                                  100% of such Bonuses. [The Compensation
definition elected by the Employer in Section 1.04 must
                                  include Bonuses if Bonus contributions are
permitted.]

             (b)      |X|    Matching Contributions (Choose (1) or (2) below,
and (3) below, as applicable.)

                        (1)      |X|   The Employer shall make a Matching
Contribution on behalf of each Participant in an amount
                                  equal to the following percentage of a
Participant’s Deferral Contributions during the Plan Year
                                  (check one):

                                  (A)      |_|   50%

                                  (B)      |_|   100%

                                  (C)      |_|   ___%



                                  (D)      |_|   (Tiered Match)________% of the
first_______% of the Participant’s Compensation
                                                     contributed to the Plan.

                                  (E)      |_|   The percentage declared for the
year, if any, by a Board of Directors’ resolution.

                                  (F)      |X|   Other: 50% of the first 6% of
the Participant’s Compensation contributed to the Plan, up to a
                                                    maximum of (i) 3% of base
salary for Employees or (ii) 3% of Directors’ fees for
                                                    non-employee Directors.

                        (2)      |_|    Matching Contribution Offset. For each
Participant who has made 401(k) Deferrals at least equal
                                  to the maximum under Code Section 402(g) or,
if less,the maximum permitted under the Qualified Plan,
                                  the Employer shall make a Matching
Contribution for the calendar year equal to (A) minus (B) below:

                                  (A)      The 401(m) Match that the Participant
would have received under the Qualified Plan for such
                                              calendar year on the sum of the
Participants Deferral Contributions and the Participant’s 401(k)
                                              Deferrals if no limits otherwise
imposed by tax law applied to the 401(m) Match and deeming
                                              Participant’s Deferral
Contributions to be 401(k) Deferrals.

                                  (B)     The 401(m) Match actually allocated to
such Participant under the Qualified Plan for the
                                             calendar year.

                                   For purposes of this Section 1.05(b):
“Qualified Plan” means the __________________ Plan; “401(k)
                                   Deferrals” means contributions under the
Qualified Plan’s cash or deferred arrangement as
                                   defined in Code Section 401(k); and “401(m)
Match” means a matching contribution as defined
                                   in Code Section 401(m).

                        (3)      |_|    Matching Contribution Limits (check the
appropriate box(es)):

                                  (A)      |_|   Deferral Contributions in
excess of ______% of the Participant’s Compensation for the
                                                    period in question shall not
be considered for Matching Contributions.

  Note: If the Employer elects a percentage limit in (A) above and requests the
Trustee to account separately for matched and unmatched Deferral Contributions,
the Matching Contributions allocated to each Participant must be computed, and
the percentage limit applied, based upon each period.


                                  (B)     |_|    Matching Contributions for each
Participant for each Plan Year shall be limited
                                                     to $.________

                        (4)      Eligibility Requirement(s) for Matching
Contributions. A Participant who makes Deferral
                                  Contributions during the Plan Year under
Section 1.05(a) shall be entitled to
                                  Matching Contributions for that Plan Year if
the Participant satisfies the following
                                  requirement(s) (Check the appropriate box(es).
Options (B) and (C) may not be elected together):
                                   

                                 (A)      |X|    Is employed by the Employer on
the last day of the Plan Year.

                                  (B)      |_|    Earns at least 500 Hours of
Service during the Plan Year.

                                  (C)      |_|    Earns at least 1,000 Hours of
Service during the Plan Year.

                                  (D)      |_|    Other:_______________

                                  (E)      |_|    No requirements.



  Note: If option (A), (B) or (C) above is selected, then Matching Contributions
can only be made by the Employer after the Plan Year ends. Any Matching
Contribution made before Plan Year end shall not be subject to the eligibility
requirements of this Section 1.05(b)(3)).


             (c)      Employer Contributions

                        (1)      |_|   Fixed Employer Contributions. The
Employer shall make an Employer Contribution on behalf of
                                   each Participant in an amount determined as
described below (check at least one):

                                 (A)      |_|   In an amount equal to _________%
of each Participant’s Compensation each Plan Year.

                                  (B)      |_|   In an amount determined and
allocated as described below:

_________________

                                  (C)      |_|   In an amount equal to (check at
least one):

(i.)    |_|   Any profit sharing contribution that the Employer would have made
on behalf of the Participant under the following qualified defined contribution
plan but for the limitations imposed by Code Section 401(a)(17):


(ii.)   |_|   Any contribution described in Code Section 401(m) that the
Employer would have made on behalf of the Participant under the following
qualified defined contribution plan but for the limitations imposed by Code
Section 401(a)(17):


_________________

                        (2)      |_|   Discretionary Employer Contributions. The
Employer may make Employer Contributions to the
                                  accounts of Participants in any amount, as
determined by the Employer in its sole discretion from time
                                  to time, which amount may be zero.

                        (3)      Eligibility Requirement(s) for Employer
Contributions. A Participant shall only be entitled to Employer
                                  Contributions under Section 1.05(c)(1) for a
Plan Year if the Participant satisfies the following
                                  requirement(s)(Check the appropriate box(es).
Options (B) and (C) may not be elected together):

                                  (A)      |X|   Is employed by the Employer on
the last day of the Plan Year.

                                  (B)      |_|   Earns at least 500 Hours of
Service during the Plan Year.

                                  (C)      |_|   Earns at least 1,000 Hours of
Service during the Plan Year.

                                  (D)      |_|   Other:             
            

                                  (E)      |_|   No requirements.

1.06   DISTRIBUTION DATES

    Distribution from a Participant’s Account pursuant to Section 8.02 shall
begin upon the following date(s) (check either (a)
    or (b); check (c), if desired):

             (a)      |_|   Non-Class Year Accounting (complete (1) and (2)).

                        (1)      The earliest of termination of employment with
the Employer (see Plan Section 7.03) and the following
                                   event(s)(check appropriate box(es); if none
selected, all distributions will be upon termination of
                                   employment):



                                  (A)      |_|   Attainment of Normal Retirement
Age (as defined in Section 1.07(f)).

                                  (B)      |_|   Attainment of Early Retirement
Age (as defined in Section 1.07(g)).

                                  (C)      |_|   The date on which the
Participant becomes disabled (as defined in Section 1.07(h)).

                       (2)      Timing of distribution (check either (A) or
(B)).

                                  (A)      |_|   The distribution of the
Participant’s Account will be begin in the month following the event
                                                     described in (a)(1) above;
however, if the event is termination of employment, then such
                                                     distribution will begin as
soon as practicable on or after the 1st day of the seventh
                                                     calendar month following
such separation if the Participant was a Key Employee.

                                  (B)      |_|   The distribution of the
Participant’s Account will begin as soon as administratively feasible
                                                     in the calendar year
following distribution event described in (a)(1) above; provided
                                                     however, that if the event
is termination of employment, in no event will such distribution
                                                     begin earlier than the 1st
day of the seventh calendar month following such separation if the
                                                     Participant was a Key
Employee.

             (b)      |X|   Class Year Accounting (complete (1) and (2)).

                        (1)      Upon (check at least one; (A) must be selected
if plan has contributions pursuant to section 1.05(b)
                                 or (c)):

                                  (A)     |X|    Termination of employment with
the Employer (see Plan Section 7.03); provided however,
                                                     that if the event is
termination of employment, in no event will such distribution begin
                                                     earlier than the 1st day of
the seventh calendar month following such separation if
                                                     the Participant was a Key
Employee.

                                  (B)     |X|    The date elected by the
Participant, pursuant to Plan Section 8.02, and subject to the
                                                     restrictions imposed in
Plan Section 8.02 with respect to future Deferral Contributions,
                                                     in which event such date of
distribution must be at least one year after
                                                     the date such Deferral
Contribution would have been paid to the Participant in cash in
                                                     the absence of the election
to make the Deferral Contribution.

                       (2)      Timing of distribution subject to Subsection
(b)(1)(A) above (check either (A) or (B)).

                                  (A)     |X|    The Distribution of the
Participant’s Account will begin ___/___ (specify month
                                                     and day) following the
event described in (b)(1) above.

                                   (B)     |_|    The Distribution of the
Participant’s Account will begin (specify month and day)
                                                     of the calendar year
following the event described in (b)(1) above.

             (c)      |X|   Upon a Change of Control in accordance with Plan
Section 7.08.

  Note: Internal Revenue Code Section 280G could impose certain, adverse tax
consequences on both Participants and the Employer as a result of the
application of this Section 1.06(c). The Employer should consult with its
attorney prior to electing to apply Section 1. 06(c).


1.07   VESTING SCHEDULE

             (a)      The Participant’s vested percentage in Matching
Contributions elected in Section 1.05(b) shall be based
                                      upon the schedule(s) selected below.



                       (1)     |_|   N/A – No Matching Contributions

                       (2)     |_|   100% Vesting immediately

                       (3)     |X|   3 year cliff (see C below)

                       (4)     |_|   5 year cliff (see D below)

                       (5)     |_|   6 year graduated (see E below)

                       (6)     |_|   7 year graduated (see F below)

                       (7)     |_|   G below

                       (8)     |_|   Other (Attachment “B”)

Years of Vesting Schedule Service for Vesting C D E F G             0   0 % 0 %
0 % 0 % 1   0 % 0 % 0 % 0 % 2   0 % 0 % 20 % 0 % 3   100 % 0 % 40 % 20 % 4   100
% 0 % 60 % 40 % 5   100 % 100 % 80 % 60 % 6   100 % 100 % 100 % 80 % 7   100 %
100 % 100 % 100 % 100 %

             (b)      The Participant’s vested percentage in Employer
Contributions elected in Section 1.05(c) shall be based
                                      upon the schedule(s) selected below.

                       (1)     |X|   N/A – No Matching Contributions

                       (2)     |_|   100% Vesting immediately

                       (3)     |_|   3 year cliff (see C below)

                       (4)     |_|   5 year cliff (see D below)

                       (5)     |_|   6 year graduated (see E below)

                       (6)     |_|   7 year graduated (see F below)

                       (7)     |_|   G below

                       (8)     |_|   Other (Attachment “B”)



Years of Vesting Schedule Service for Vesting C D E F G             0   0 % 0 %
0 % 0 % 1   0 % 0 % 0 % 0 % 2   0 % 0 % 20 % 0 % 3   100 % 0 % 40 % 20 % 4   100
% 0 % 60 % 40 % 5   100 % 100 % 80 % 60 % 6   100 % 100 % 100 % 80 % 7   100 %
100 % 100 % 100 % 100 %

             (c)      |X|   Years of Service for Vesting shall exclude(check
one):

                       (1)      |X|   for new plans, service prior to the
Effective Date as defined in Section 1.01(d)(1).

                       (2)      |_|   for existing plans converting from another
plan document, service prior to the original Effective
                                 Date as defined in Section 1.01 (d)(2).

             (d)      |X|   A Participant will forfeit his Matching
Contributions and Employer Contributions upon the occurrence
                               of the following event (s):
                               Employment by or work for a competitor or
engaging in a competitive business

(e)   

A Participant will be 100% vested in his Matching Contributions and Employer
Contributions upon (check the appropriate box(es), if any; if 1.06(c) is
selected, Participants will automatically vest upon Change of Control as defined
in Section 1.12):


                       (1)      |_|   Normal Retirement Age (as defined in
Section 1.07(f)).

                       (2)      |_|   Early Retirement Age (as defined in
Section 1.07(g)).

                       (3)      |X|   Death.

                       (4)      |X|   The date on which the Participant becomes
disabled, as determined under Section 1.07(h)
                                   of the Plan.

             (f)      Normal Retirement Age under the Plan is(check one):

                       (1)      |_|   age 65.

                       (2)      |_|   age________specify from 55 through 64).

                       (3)      |_|   the later of age________(cannot exceed 65)
or the fifth anniversary of the Participant’s
                                  Commencement Date.

                       If no box is checked in this Section 1.07(f), then Normal
Retirement Age is 65.

             (g)      |_|   Early Retirement Age is the first day of the month
after the Participant attains age______
                               (specify 55 or greater) and completes______Years
of Service for Vesting.

             (h)      |X|   A Particpant is considered disabled when that
participant (check one):

                       (1)      |X|   is unable to engage in any substantial
gainful activity by reason of any medically determinable
                                 physical or mental impairment which can be
expected to result in death or can be expected
                                 to last for a continuous period of not less
than 12 months.



                       (2)      |_|   is, by reason of any medically
determinable physical or mental impairment which can
                                  be expected to result in death or can be
expected to last for a continuous period of not less than 12
                                 months, receiving income replacement benefits
for a period of not less than 3 months under an accident
                                 and health plan covering employees of the
Employer.

1.08   PREDECESSOR EMPLOYER SERVICE

           |_|    Service for purposes of vesting in Section 1.07(a) and (b)
shall include service with the following employer(s):

1.09   UNFORESEEABLE EMERGENCY WITHDRAWALS

           Participant withdrawals for unforeseeable emergency prior to
termination of employment (check one):

             (a)      |_|   will be allowed in accordance with Section 7.07,
subject to a $___________ minimum amount.
                               (Must be at least $1,000)

             (b)      |X|   will not be allowed.

1.10    DISTRIBUTIONS

  Subject to Articles 7 and 8 distributions under the Plan are always available
as a lump sum. Check below to allow distributions in installment payments:


             |X|   under a systematic withdrawal plan (installments) not to
exceed 10 years which (check one if box for this
                    Section is selected):

             (a)      |X|   will not be accelerated, regardless of the
Participant’s Account balance.

             (b)      |_|   will be accelerated to a lump sum distribution in
accordance with Section 8.03.

1.11    INVESTMENT DECISIONS

             (a)     Investment Directions
                       Investments in which the Accounts of Participants shall
be treated as invested and reinvested shall be
                       directed (check one):

                       (1)      |_|   by the Employer among the options listed
in (b) below.

                       (2)      |_|   by each Participant among the options
listed in (b) below.

                       (3)      |X|   in accordance with investment directions
provided by each Participant for all contribution sources
                                  in a Participant’s Account except the
following sources shall be invested as directed
                                  by the Employer (check (A) and/or(B)):

                                 (A)      |_|   Nonelective Employer
Contributions

                                 (B)      |X|   Matching Employer Contributions

  The Employer must direct the applicable sources among the same investment
options made available for Participant directed sources listed in the Service
Agreement.


             (b)      Plan Investment Options
                        Participant Accounts will be treated as invested among
the Investment Funds listed in
                        the Service Agreement from time to time pursuant to
Participant and/or Employer directions,
                        as applicable.



  Note: The method and frequency for change of investments will be determined
under the rules applicable to the selected funds. Information will be provided
regarding expenses, if any, for changes in investment options.


1.12    RELIANCE ON PLAN

  An adopting Employer may not rely solely on this Plan to ensure that the Plan
is “unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
with respect to the Employer’s particular situation. This Agreement must be
reviewed by the Employer’s attorney before it is executed.


  This Adoption Agreement may be used only in conjunction with the CORPORATEplan
for Retirement Executive Plan Basic Plan Document.










EXECUTION PAGE

(Employer’s Copy)

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 23rd day of November, 2004.

Employer   Hub Group, Inc.                               By  /s/Mark A.
Yeager                          Title  Chief Operating Officer                 
Date  ______________________ 